Pigott, J. (dissenting).
While the issue in this case, colored by the defendant’s rather checkered past of run-ins with the Vehicle and Traffic Law, may seem trivial or nettlesome, it points up a vexing problem in this area of the law. Was the defendant charged using a simplified traffic information, a misdemeanor complaint, or a misdemeanor information? The dilemma is not uncommon. Unfortunately, it seems that over the years importantly different documents have been conflated into one to the benefit of no one.
*54L
A simplified traffic information is
“a written accusation by a police officer, or other public servant authorized by law to issue same, filed with a local criminal court, which charges a person with the commission of one or more traffic infractions and/or misdemeanors relating to traffic, and which, being in a brief or simplified form prescribed by the commissioner of motor vehicles, designates the offense or offenses charged but contains no factual allegations of an evidentiary nature supporting such charge or charges” (CPL 100.10 [2] [a] [emphasis added]).
It is “designed to provide an uncomplicated form for handling the large volume of traffic infractions and petty offenses for which it is principally used. It need not provide on its face reasonable cause to believe defendant has committed the offense” (People v Nuccio, 78 NY2d 102, 104 [1991]; see also People v Key, 45 NY2d 111, 115-116 [1978]).
Because of its streamlined nature, a person charged by a simplified traffic information is entitled, upon request, to a supporting deposition. Under the statute,
“where a person is charged by a simplified information and is served with an appearance ticket as defined in [CPL] 150.10, such appearance ticket shall contain the following language: ‘NOTICE: YOU ARE ENTITLED TO RECEIVE A SUPPORTING DEPOSITION FURTHER EXPLAINING THE CHARGES PROVIDED YOU REQUEST SUCH SUPPORTING DEPOSITION WITHIN THIRTY DAYS FROM THE DATE YOU ARE DIRECTED TO APPEAR IN COURT AS SET FORTH ON THIS APPEARANCE TICKET. DO YOU REQUEST A SUPPORTING DEPOSITION? [ ]YES[ ] NO’ ” (CPL 100.25 [4]).
This is an important requirement because, in the vast majority of cases, motorists will mail in their pleas. Motorists are entitled to a supporting deposition if they need one, and must be advised of that right.
As the majority points out (see majority op at 52), the regulation intended to designate the form to be used for a simplified traffic information in New York City (where defendant *55was arrested) is 15 NYCRR 122.2. That regulation provides that a simplified traffic information shall have “at least three parts” (15 NYCRR 122.2 [a])—part I, the “complaint” (15 NYCRR 122.2 [c]), and parts II and III, the “appearance ticket and the summons” (15 NYCRR 122.2 [f])—and “[a] serial number . . . shall be printed at the top of each part” (15 NYCRR 122.2 [b]). The reverse side of the ticket “shall contain a plea form and instructions for answering said summons” (15 NYCRR 122.2 [e]). The simplified traffic information will contain a “violation description” (15 NYCRR 122.2 [c] [8]), but will not contain space for a detailed description of the offense or allegations of the facts underlying it (see 15 NYCRR 122.2 [c]), so as to be consistent with CPL 100.10 (2) (a).
The accusatory instrument in this case bears little resemblance to that template. Most crucially, the instrument contained no fewer than eight lines headed “Criminal Court Information (Describe Offense)” that the arresting officer may fill with a description of the facts underlying the offense. The form therefore clearly contravenes the dictates of CPL 100.10 (2) (a) (simplified traffic information “contains no factual allegations of an evidentiary nature supporting such charge or charges”).
Moreover, although the instrument included what purports to be an appearance ticket and summons, it does not include the statutorily required language concerning entitlement to receive a supporting deposition (see CPL 100.25 [4]). If it were a simplified traffic information, it would have to be dismissed as facially insufficient.1
Additionally, although the instrument has “a serial number printed at the top” (majority op at 53) and at the foot of the reverse side, it does not have a serial number at the top of each part, in violation of 15 NYCRR 122.2 (b). In fact, it is not at all clear where each part begins and ends. And, while the reverse contains a plea form, it has no instructions for answering the summons, as required by 15 NYCRR 122.2 (e); the latter appear on the first page.
*56While I accept that a simplified traffic information must only be “substantially in the form prescribed by the commissioner” (CPL 100.25 [1] [emphasis added]; but see CPL 100.10 [2] [a] [no use of the word “substantially”]), the differences here are significant enough that, as a practical matter, this document is plainly something other than a simplified traffic information.
As the majority notes, the accusatory instrument in this case was on the form depicted in New York City Police Department Patrol Guide Procedure No. 209-11 (Form 209-11) (see majority op at 52). Indeed it is fair to say that the instrument is not “substantially in the form prescribed by the commissioner” (CPL 100.25 [1]); it is in a form prescribed by the Police Department. Form 209-11 is a versatile accusatory instrument, which the Patrol Guide describes as a “Criminal Court Summons” or a “Complaint/Information” and is to be used for “pedestrian offenses and traffic misdemeanors.”2 As examples of offenses for which it might be used, the Patrol Guide gives disorderly conduct (Penal Law § 240.20 [5]) and trespass (Penal Law § 140.05). If the offense is “returnable to Criminal Court,” the arresting officer is directed to complete a section of the form titled “Criminal Court Information.” The officer is instructed that this section “must include eyewitness (non-hearsay) allegations of fact describing acts of the defendant,” rather than merely “the specific language of the law.” In other words, Form 209-11 is designed to be used as a regular criminal court information (see CPL 100.10 [1]) that must include a “factual part” (CPL 100.15 [3]), containing “[n]on-hearsay allegations” that “establish, if true, every element of the offense charged and the defendant’s commission thereof’ (CPL 100.40 [1] [c]). There is no indication whatsoever that Form 209-11 was designed to be a simplified traffic information.
The majority analyzes People v Casey (95 NY2d 354 [2000]), pointing out that it does not stand for the proposition that the title of an accusatory instrument is dispositive (see majority op at 49-50). That much is correct. However, Casey clearly stands for a related proposition—an accusatory instrument that “was denominated, and purported to be, a misdemeanor information” is a misdemeanor information (Casey, 95 NY2d at 359 [emphasis added]). I disagree with the majority’s assertion that this holding *57in Casey “was a side-note, peripheral to the main holding” (majority op at 50). In fact, it was the basis of our conclusion that the accusatory instrument in that case “was in fact a local criminal court information” (95 NY2d at 359). If we had concluded otherwise, the rest of our opinion in Casey, which assumed that the instrument was an information, would have been superfluous.
Here, the accusatory instrument not only was titled “Complaint/Information,” rather than “Simplified Traffic Information,” but it also purported to be a regular information, insofar as it gave the arresting officer the opportunity to describe in detail the facts underlying the suspected offense or misdemeanor. Therefore, contrary to the majority’s assertion, Casey is controlling.
The accusatory instrument in this case was not a simplified traffic information with some unnecessary factual detail (see majority op at 51), but an insufficient misdemeanor information. The instrument did not allege evidentiary facts showing the basis for the arresting officer’s conclusion that the defendant knew, or had reason to know, that his license had been revoked, an element of the offense charged.3 This is despite the fact that there was ample space (eight lines) to do so, and the arresting officer otherwise described the evidentiary facts in detail. Therefore, the accusatory instrument was insufficient and should have been dismissed as jurisdictionally defective (see generally People v Dreyden, 15 NY3d 100, 102-103 [2010]; People v Jones, 9 NY3d 259, 262 [2007]).
The majority concedes that Form 209-11 is “confusing,” and suggests in conclusion that “a simplified traffic information used in New York City should be titled ‘simplified traffic information’ and should not include any space for factual allegations” (majority op at 53 [emphases added]). But CPL 100.10 (2) (a) compels us to say “must” rather than “should.” Nothing but confusion will be engendered by the majority’s suggesting a better form, instead of simply requiring it. Defendants will be left to navigate a fog of obscurity concerning whether they are being charged by means of a simplified traffic information, misdemeanor complaint, or misdemeanor information. Prosecutors and police officers, meanwhile, are encouraged to believe that accusatory instruments that in any way resemble a simplified *58traffic information need not comply with “reasonable cause” sufficiency standards. And courts are left to sort it out.
II
Although the arraignment court declined to rule on whether the accusatory instrument was a simplified traffic information, the Appellate Term affirmed the arraignment court’s judgment on the basis that the accusatory instrument was a simplified traffic information (31 Misc 3d 144[A], 2011 NY Slip Op 50932[U] [2011]). The Appellate Term therefore affirmed on a ground that the lower court had not decided adversely to the appealing party, which would at first blush appear to be a violation of People v LaFontaine (92 NY2d 470 [1998]). This would mean that we would have to reverse the Appellate Term’s order and remand to the Criminal Court. Although I believe that LaFontaine was wrongly decided (see People v Ingram, 18 NY3d 948, 949-951 [2012, Pigott, J., dissenting]), we are constrained by that decision, and we cannot be arbitrary in applying it. However, as the majority implicitly holds, LaFontaine is inapplicable here. This is because the alleged error would be a mode of proceedings error, and LaFontaine does not apply to these (see People v Concepcion, 17 NY3d 192, 199 [2011] [noting that there is no LaFontaine error when the issue decided by the intermediate appellate court is one that “does not need to be raised or preserved at trial in order to be reviewed on appeal”]).
For the reasons stated in part I of this opinion, I would reverse the order of the Appellate Term, and dismiss the accusatory instrument.
Judges Ciparick, Graffeo, Read and Jones concur with Chief Judge Lippman; Judge Pigott dissents and votes to reverse in a separate opinion in which Judge Smith concurs.
Order affirmed.

. The majority states that, in the absence of such notice, the court must inform a defendant of his right to have a supporting deposition filed, unless the defendant waives the reading of that right (majority op at 48 n 3; see CPL 170.10 [4] [c]). The majority concludes that here defendant’s counsel waived the reading of defendant’s right to a supporting deposition. Counsel did if we accept the record evidence that she waived the reading of rights and charges for all her cases that evening. But this does not constitute a knowing waiver and, absent some notice on the accusatory instrument, serves as no notice at all.


. The Patrol Guide states that Form 209-11 is not to be used for “unlicensed operator” offenses. The majority’s speculative explanation of this exception (majority op at 53 n 6) is impossible to evaluate because it is unsupported by citation or argument.


. Since the defendant waived his right to be prosecuted by information, it must be evaluated as a misdemeanor complaint, as defendant argues.